Plaintiffs recovered judgment against the defendants as joint tort-feasors. Defendant-respondent paid more than its prorata share in satisfying the judgments, and moved under section 211-a of the Civil Practice Act for contribution from the defendant-appellant. Order directing the entry of judgment in the sum of $925 against defendant-appellant and in favor of defendant-respondent, and the judgment entered thereon, unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ,